CROCKETT, Chief Justice
(concurring with comment):
I agree except as to the treatment of the ruling on evidence. I think the proffer of other building plans to show a custom in the building trade as to how the construction of “crickets” is sometimes indicated could well have been admitted in evidence. But I do not think the exclusion was of sufficient gravity that there is any reasonable likelihood that there would have been a different result.1 Therefore it was not an error which would warrant reversal of the judgment.

. See Rule 61, U.R.C.P.; and Rowley v. Graven Brothers & Company, 26 Utah 2d 448, 491 P.2d 1209.